                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

WILLIAM JOSEPH NEWMAN                                                                  PLAINTIFF
ADC #651574

v.                              Case No. 4:21-CV-00062-LPR-JJV

TURN KEY HEALTH SERVICES, et al.                                                   DEFENDANTS

                                           JUDGMENT

         Pursuant to the Order filed on this date and previous Orders in this case, it is considered,

ordered, and adjudged that Plaintiff William Joseph Newman’s Complaint is dismissed without

prejudice. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal

taken from the Order and Judgment dismissing this action is considered frivolous and not in good

faith.

         IT IS SO ADJUDGED this 29th day of June 2021.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
